DETAILED ACTION
This office Action is in response to the communication filed on 8/16/21
Original claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No.11140238. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other. For example, claims 1-21 of the instant application is compared with the claims 1-29 of U.S .Patent No. 11140238 (see the table below). The comparison reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference .

 Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10873647. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other. For example, claims 1-21 of the instant application is compared with the claims 1-29 of U.S .Patent No. 10873647. The comparison reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

Instant Application 17/402-748
1. A computer implemented method of measuring a quality of a response of at least one external exit node comprising: 





sending, by a service provider infrastructure, a benchmark request to the at least one external exit node registered within the service provider infrastructure; 
measuring, by the service provider infrastructure, the quality of the response of the at least one external exit node, including measuring if the response was received from the at least one external exit node; 
according to the measurements of the quality of the response, performing one of: 
removing metadata of the at least one external exit node from the service provider infrastructure if the response from the at least one external exit node is negative; or 
storing the metadata of the at least one external exit node to a database if the 



2. The method of claim 1, wherein the at least one external exit node stored in the database is used for internet scraping.

3. The method of claim 1, wherein if the response from the at least one external exit node is negative, the at least one external exit node is removed from the database. 
4. The method of claim 3, wherein the at least one external exit node that was removed from the database is subsequently subjected to further benchmark tests according to a pre-configured schedule or after a preset timeout period has lapsed. 

5. The method of claim 4, wherein if the response to a subsequent or further benchmark test matches criteria of an adequate response, the at least one external exit node that was removed from the database is put back into the database.


varied time period(s) between the repeated benchmark tests.

7. The method of claim 1 wherein the measuring of the quality of the response of the at least one external exit node includes measuring any of: whether status is on or off; an internet
connection used (mobile or Wi-Fi or ethernet); geolocation; IP address history; round trip time; availability of the at least one external exit node; or any combination of these.

8. The method of claim 1, wherein the response is positive if any of the following occurs: 1) the response was received within a time indicated by the service provider infrastructure; 2) the at

least one external exit node is available (is online); 3) the at least one external exit node can

reach a specific target; or 4) the response time was less or equal to 5 seconds.

9. The method of claim 1, wherein the response is negative if any of the following occurs:

1) the response was not received within a time indicated by the service provider infrastructure; 2) the at least one external exit node is unavailable (is offline); 3) the at least one external exit node cannot reach a specific target; 4) a delay time to reach the target is longer than 5 seconds.

10. The method of claim 1 wherein the at least one external exit node which provided a positive response is placed into a pool or group, organized by the service provider infrastructure, corresponding to results of a benchmark test.

11. The method of claim 1, wherein a process or sequence of benchmark requests ensures use in a targeted fashion, wherein the database is not subjected to a wide-scale network 

12. The method of claim 1, wherein the benchmark request is sent through a Transmission Control Protocol (TCP) connection.

13. The method of claim 1, wherein targets of the benchmark request can be changed dynamically according to results of analyzing the benchmark request as monitored, registered, and aggregated by the service provider infrastructure.

14. The method of claim 1, wherein a target of the benchmark request is a resource identifier submitted to the at least one external exit node as an Internet Protocol (IP) address or a Uniform Resource Locator/Uniform Resource Identifier (URL/URD.

15. The method of claim 1, wherein the at least one external exit node indicated as suitable for proxying can be stored in proxy server groups categorized for: 

























receiving, by a front end proxy server, a scraping request from a user device, with the scraping request containing necessary attributes about the at least one external exit node;
forming, by the front end proxy server, a query, for the at least one external exit node or for multiple external exit nodes, conforming to requirements of the scraping request;
sending, by the front end proxy server, the scraping request to a supernode together with metadata of the at least one external exit node;
forwarding, by the supernode, the scraping request to the at least one external exit node;
receiving, by the supernode, data from a target upon implementation of the scraping request by the at least one external exit node;
collecting, by the supernode, qualitative information about the at least one external exit node servicing the scraping request from the data received;
measuring, by the supernode, the quality of the response of the at least one external exit node, including 
deciding, by the supernode, based on the qualitative information if the at least one external exit node performs adequately corresponding to thresholds configured by the proxy service provider,
wherein a decision whether to perform a benchmark test to the at least one external exit node is made during the implementation of the scraping request.

17. The method of claim 16, wherein if the at least one external exit node performs according to the thresholds configured by configuration settings of the proxy service provider, the at least one external exit node is marked as suitable for use; and wherein if the at least one external exit node does not perform according to the thresholds configured by the configuration settings of the proxy service provider, the at least one external exit node is acknowledged for benchmark testing.

18. The method of claim 16, wherein quality of the response of at least one external exit node is measured according to the thresholds configured 

19. The method of claim 16, wherein the at least one external exit node does not belong to the service provider infrastructure.

20. The method of claim 19, wherein the at least one external exit node is a residential proxy.

21. The method of claim 16, wherein the supernode is selecting the at least one external exit node for implementing the scraping request.


U. S. Patent No. 11140238
1. A computer implemented method of checking capabilities and availability of proxy servers comprising: receiving, by a service provider infrastructure, a connection request from a proxy server; accepting, by the service provider infrastructure, the connection request from the proxy server;
 sending, by the service provider infrastructure, a benchmark request to the proxy server; 


receiving, by the service provider infrastructure, a response to the benchmark request from the proxy server; measuring, by the service provider infrastructure, proxy server response quality; 


storing, by the service provider infrastructure, proxy server metadata, response quality measurements, or both the proxy server metadata and the response quality measurements, to the database; 
identifying whether the proxy server is suitable for proxying or is not suitable for proxying. 




2. The method of claim 1, wherein a target of the benchmark request can be changed dynamically according to the results of analyzing a connection request as monitored, registered, and aggregated by the service provider infrastructure. 
 
3. The method of claim 1, wherein a target of the benchmark request is a resource identifier submitted to the proxy server as an Internet Protocol (IP) address or a Uniform Resource Locator/Uniform Resource Identifier (URL/URI). 
 
4. The method of claim 1, wherein the proxy server indicated as suitable for proxying can be stored in proxy server groups categorized for: any proxying request, proxying of the request to a specific geolocation, proxying of the request to a specific target, or any combination thereof. 
 
5. The method of claim 1, wherein the proxy server indicated as unsuitable for 
 
6. The method of claim 1, wherein a number of the proxy servers connected to the service provider infrastructure at the same time is unlimited. 
 

7. The method of claim 1, wherein the benchmark request is applied to the proxy server during initial registration of the proxy server with the service provider infrastructure or is applied to a previously registered proxy server that has been stored in the service provider infrastructure. 
 


8. A system of checking capabilities and availability of proxy servers including a non-transitory computer readable medium comprising instructions that, when executed by a processor, direct the processor to operate the system, the system further comprising: at least one proxy server; and service provider infrastructure comprising: a front end 
 
9. The system of claim 8, wherein the benchmark request is performed against a selected target, a target in a specific geolocation, an IP address, a Hypertext Transfer Protocol (HTTP) link, or any combination thereof. 

10. The system of claim 8, wherein the proxy server indicated as suitable for proxying can be stored in proxy server groups categorized for: any proxying request, proxying to a specific geolocation, proxying to a selected target, or any combination thereof. 
 
11. The system of claim 8, wherein the proxy server indicated as unsuitable for proxying stays out of circulation until being subjected to repeated benchmark tests, which may include increased or varied time periods between the tests. 
 
12. The system of claim 8, wherein a number of the proxy servers connected to the service provider infrastructure at the same time is unlimited. 
 
13. The system of claim 8, wherein the benchmark request is applied to the proxy server during initial registration of the proxy server with the service provider infrastructure or is applied to a previously registered proxy server that has been stored in the service provider infrastructure. 
 

 
15. The system of claim 8, wherein the service provider infrastructure can have an unlimited number of supernodes to which an unlimited number of proxy servers can be connected, including concurrent connections. 
 
16. The system of claim 8, wherein benchmark tests are used in a targeted fashion, checking primarily a newly connected proxy server newly connected to the service provider infrastructure, a malfunctioning proxy server already connected to the service provider infrastructure, or both the newly connected proxy server and the malfunctioning proxy server. 
 17. The system of claim 8, wherein benchmark tests can be performed at any relevant or scheduled time intervals, varying from every second to a few hours. 

18. A computer-readable storage medium of checking capabilities and availability of proxy servers comprising instructions which, when executed by a computer device, causes the computer device to: accept connection of a proxy server; send a benchmark request to the proxy server; receive a response for the benchmark request from the proxy server; measure proxy server response quality; store proxy server metadata, proxy server response quality measurements, or both the proxy server metadata and the proxy server response quality measurements; measure the proxy server response for identifying whether the proxy server can be indicated as suitable for proxying or not suitable for proxying. 
 
19. The computer-readable storage medium of claim 18 wherein benchmark targets can be changed dynamically according to results of analyzing customers' request as monitored, registered and aggregated. 
 
20. The computer-readable storage medium of claim 18 wherein the benchmark request's target is a resource 
 




21. A computer-implemented method of checking capabilities and availability of proxy servers comprising: connecting, by an exit node, to a supernode; sending, by the supernode, a benchmark request to the exit node; implementing, by the exit node, the benchmark request; sending, by the exit node to the supernode, a response for the benchmark request; measuring, by the supernode, an exit node response quality; storing, by the supernode, exit node metadata, together with the exit node response quality as measured, to an exit node database; wherein benchmark request targets are changed dynamically according to results of analyzing a customer's request as monitored, registered, and aggregated by a service provider infrastructure; wherein each benchmark request target of the benchmark request targets is a resource submitted to the exit node as an IP address or URL/URI; wherein the 
 
22. The method of claim 21, wherein the exit node indicated as suitable for proxying can be stored in exit node groups categorized as random proxying, proxying of requests to a specific geolocation, proxying of requests to a specific target, or any combination thereof. 
 
23. The method of claim 21, wherein the response of the exit node is stored in the supernode. 
 
24. The method of claim 21, wherein a number of the exit nodes connected to the supernode at the same time is unlimited. 
 
25. The method of claim 21, wherein the benchmark request is applied to the exit node during an initial registration of the exit node with the service provider infrastructure or is applied to the exit node that has been previously registered and stored in the exit node database and is exhibiting performance 
 
26. A non-transitory computer readable medium for checking availability of proxy servers comprising instructions which, when executed by a computing device within a service provider infrastructure, cause the corresponding computing device to: accept, by a supernode, a connection from an exit node; send, by the supernode, a benchmark request to the exit node; accept, by the supernode, from the exit node a response to the benchmark request; measure, by the supernode, an exit node response quality; store, by the supernode, exit node metadata, together with the exit node response quality as measured, to an exit node database; compare, by the exit node database, the exit node response quality as measured to quality thresholds; place, by the exit node database, the exit node in a corresponding group based on the exit node metadata and the quality of the response provided by the exit node; provide, by a front end proxy server to a user device, the exit node from the exit node database; wherein benchmark 
 
27. The non-transitory computer readable medium of claim 26 wherein the benchmark request is performed against a specific selected target, geolocation, IP address, or HTTP link. 
 
28. The non-transitory computer readable medium of claim 26 wherein the exit node suitable for proxying is stored in the exit node database and categorized as intended for random proxying, proxying against a specific geolocation, proxying of requests to a specific target, or any combination thereof, or not suitable for proxying. 
 






 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456